—Judgment, Supreme Court, New York County (George Daniels, J.), rendered September 3, 1996, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing her to concurrent prison terms of 6 months concurrent with a term of 5 years probation, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the jury and we find no reason to disturb its determinations.
Having failed to object at any point during the court’s charge, defendant’s current claim that the court should have defined dangerous instrument in its instruction to the jury on criminal possession of a weapon in the fourth degree is unpreserved for appellate review (People v Rivera, 171 AD2d 488, lv denied 78 NY2d 973), and we decline to review it in the interest of justice. *206Were we to review this claim, we would find that the definition was provided twice during the course of the court’s charge to the jury and that the charge as a whole conveyed the proper legal standards.
Defendant’s argument that the count of criminal possession of a weapon in the fourth degree should have been dismissed as a lesser included offense of assault in the second degree is also unpreserved (see, People v Redd, 234 AD2d 127, lv denied 89 NY2d 1040), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the possession of the weapon constituted an offense that was separate and distinct from its use (see, People v Perez, 45 NY2d 204; see also, People v Sykes, 194 AD2d 502, lv denied 82 NY2d 759). Concur — Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.